Filed:   December 3, 2003

                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                              No. 03-1633
                      (CA-99-664-1, CA-00-166-1)



Diane Joy Jenkins,

                                                Plaintiff - Appellant,

           versus


The Trustees of Sandhills Community College,
et al.,

                                                Defendats - Appellees.



                              O R D E R



     The court amends its opinion filed November 10, 2003, as

follows:

     On the cover sheet, section 3, line 2 -- the district court is

corrected from “Durham” to “Greensboro.”

                                          For the Court - By Direction




                                          /s/ Patricia S. Connor
                                                   Clerk
                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1633



DIANE JOY JENKINS,

                                            Plaintiff - Appellant,

          versus


THE TRUSTEES OF SANDHILLS COMMUNITY COLLEGE;
STATE OF NORTH CAROLINA,

                                           Defendants - Appellees,

          and


JOHN DEMPSEY, JR., individually and as an
employee; CAROL EWING, individually and as an
employee; JAMES HALSTEAD, individually and as
an employee; MARY ANN WARD, individually and
as an employee; TERESA WOOD, individually and
as an employee; GEORGE LEWIS, individually and
as an employee; RICHARD LEWIS, individually
and    as   an   employee;    SUSANNE   ADAMS,
individually and as an employee,

                                                          Defendants.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. N. Carlton Tilley, Jr.,
Chief District Judge. (CA-99-664-1, CA-00-166-1)


Submitted:   October 22, 2003          Decided:     November 10, 2003


Before WILKINSON, WILLIAMS, and KING, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Diane Joy Jenkins, Appellant Pro Se.     Randall Maitland Roden,
THARRINGTON, SMITH, L.L.P., Raleigh, North Carolina; Steven Price
Weaver, TUGGLE, DUGGINS & MESCHAN, P.A., Greensboro, North
Carolina; Joyce S. Rutledge, OFFICE OF THE ATTORNEY GENERAL OF
NORTH CAROLINA, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

       Diane Joy Jenkins appeals the district court’s order granting

summary judgment in part and dismissing in part her employment

discrimination action.       We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.     See Jenkins v. Trustees of Sandhills Comm.

College, Nos. CA-99-664-1; CA-00-166-1 (M.D.N.C. Apr. 25, 2003).

We deny Jenkins’ motion for a change of venue.           We dispense with

oral    argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                 AFFIRMED


                                     3